Order dismissing report affirmed. This is an action of tort in which the plaintiff seeks to recover for property damage alleged to have been caused by the negligence of the defendant in colliding with the plaintiff’s automobile from behind. Upon undisputed evidence the judge found for the defendant. The plaintiff claimed a report to the Appellate Division which was dismissed, and the plaintiff appealed. The sole question argued was the failure of the judge to act upon certain requests filed by the defendant. The plaintiff filed *769no requests and claimed no exceptions. Since the judge took no action upon the defendant’s requests, they must be treated as having been denied, Mitchell v. Silverstein, 323 Mass. 239, 240-241. Alves v. Boulanger, 329 Mass. 766. The denial of the defendant’s requests in no way harmed the plaintiff. Their denial was not inconsistent with a general finding for the defendant. Godfrey v. Caswell, 321 Mass. 161, 162. Apparently the only grievance the plaintiff has is that the judge made a general finding for the defendant. This presents no question of law and is not reviewable by the Appellate Division. Muir Brothers Co. v. Sawyer Construction Co. 328 Mass. 413, 414-415.
Robert H. Arnold, Paul J. Donaher & Harry W. Sloper, Jr., for the plaintiff, submitted a brief.
No argument nor brief for the defendant.